DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2008126699 with English Machine Translation).
Regarding claim 1, Tanaka discloses a tire (title) comprising a tread portion (4) and sidewall portions (2) extending from both ends of the tread portion (4) through buttress regions and maximum width portions to bead portions (1) (see Figs. 1 and 5; [0017]; [0020]), wherein a projection portion (see Modified Figure 1C below) extending in a tire circumferential direction (see Fig. 1) and a recess portion (see Modified Figure 1C below) extending in the tire circumferential direction are formed in each of the buttress regions (see Fig. 1; [0044]). Tanaka further discloses that the height (H2) from the apex of the mountain part of the projection portion to the lowest point of the valley part of the recess portion is from 0.2 to 2.0 mm ([0025]). Tanaka further discloses that the reference contour line (B1) of the sidewall (2) is drawn so that the areas of the large uneven peaks and valleys on the bottom surface of the annular uneven region (A) are the same ([0023]; see Fig. 1C). Therefore, since the height (H2) of 0.2 to 2.0 mm overlaps the claimed range of the projection height of 0.1 to 0.3 mm and the recess depth of 0.1 to 0.3 mm, the projection portion necessarily has a projection height from a reference surface (B1) of the buttress region toward an outer side in a tire radial direction that overlaps the claimed range of 0.1 to 0.3 mm, and the recess portion necessarily has a recess depth from the reference surface (B1) toward an inner side in the tire radial direction that overlaps the claimed range of 0.1 to 0.3 mm because both the protrusion height and the recess depth when measured from the reference surface (B1) are smaller than the height (H2) disclosed by Tanaka. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 

    PNG
    media_image1.png
    519
    534
    media_image1.png
    Greyscale

Modified Figure 1C, Tanaka
Regarding claim 2, Tanaka discloses all of the limitations as set forth above for claim 1. Tanaka further discloses that the projection portion is continuous in the tire circumferential direction (see Fig. 1). 
Regarding claim 3, Tanaka discloses all of the limitations as set forth above for claim 1. Tanaka further discloses that the recess portion is continuous in the tire circumferential direction (see Fig. 1). 
Regarding claim 4, Tanaka discloses all of the limitations as set forth above for claim 2. Tanaka further discloses that the projection portion has an external corner portion that is continuous in the tire circumferential direction (see Modified Figures 1C and 1B below). 

    PNG
    media_image2.png
    519
    565
    media_image2.png
    Greyscale

Modified Figure 1C, Tanaka

    PNG
    media_image3.png
    382
    828
    media_image3.png
    Greyscale

Modified Figure 1B, Tanaka
Regarding claim 5, Tanaka discloses all of the limitations as set forth above for claim 4. Tanaka further discloses that a line is formed at the external corner portion (see Modified Figure 1B above). Examiner notes that the claims are directed towards a tire and not the process of making the tire. Thus, the limitations in claim 5 limiting the position of the molding parting line are considered to be product-by-process limitations that do not define structure not present in the tire disclosed by Tanaka. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Therefore, since Tanaka clearly discloses a line formed at the external corner portion, the tire disclosed by Tanaka satisfies all of the limitations in claim 5. 
Regarding claim 6, Tanaka discloses all of the limitations as set forth above for claim 5. Tanaka further discloses that the cross-sectional shape of the projection portion is triangular ([0033]), giving the projection portion only one external corner portion (see Fig. 1C). Thus, Tanaka fails to disclose that the projection portion has a plurality of external corner portions that are continuous in the tire circumferential direction. However, Tanaka does disclose that any cross-sectional shape may be used for the projection portion ([0033]). Tanaka additionally discloses ridges (11) having a trapezoidal shape ([0034]; see Fig. 4B) and that these ridges (11) are used to make unevenness in the sidewall (2) inconspicuous ([0005]). Tanaka also discloses that the projection portion and the recess portion are also designed to make unevenness in the tire sidewall (2) inconspicuous ([0012]-[0013]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-sectional shape of the projection portion to be trapezoidal, which would necessarily give the projection portion a plurality of external corner portions that are continuous in the tire circumferential direction since trapezoids have four sides. Additionally, as shown above for claim 5, a line is formed at the external corner portion when the projection portion is triangular (see Modified Figure 1B above); thus, a line would also be formed at the external corner portion located at an outermost side in the tire radial direction when the external corner portion is a trapezoid. Furthermore, as stated above for claim 5, the position of the line formed by the parting line is considered to be a product-by-process limitation that does not provide any structure not present in the tire disclosed by Tanaka. Therefore, Tanaka satisfies all of the limitations in claim 6. 
Regarding claim 7, Tanaka discloses all of the limitations as set forth above for claim 1. Tanaka further discloses that the projection portion includes a first projection portion and a second projection portion located inward of the first projection portion in the tire radial direction, and the recess portion is provided between the first projection portion and the second projection portion (see Modified Figure 1C below). 

    PNG
    media_image4.png
    519
    507
    media_image4.png
    Greyscale

Modified Figure 1C, Tanaka
Regarding claim 12, Tanaka discloses all of the limitations as set forth above for claim 1. Tanaka fails to disclose, however, that a distance of the projection portion in the tire radial direction from the equatorial point of the tire is 20 to 26% of a tire cross-sectional height. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between a distance of the projection portion in the tire radial direction from the equatorial point of the tire and a tire cross-sectional height. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 5 of Tanaka, one of ordinary skill in the art would have found that a distance of the projection portion in the tire radial direction from the equatorial point of the tire is about 25% of a tire cross-sectional height, thus suggesting the claimed range of 20 to 26%. 
Therefore, while Tanaka does not explicitly state a value for the relationship between a distance of the projection portion in the tire radial direction from the equatorial point of the tire and a tire cross-sectional height, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, Tanaka satisfies all of the limitations in claim 12. 
Regarding claims 14 and 15, Tanaka discloses all of the limitations as set forth above for claim 1. Tanaka further discloses that the width (W3; see Fig. 1B) of each bottom surface (A1-A5) in the tire radial direction is 3 to 15 mm ([0024]), encompassing the claimed width of the projection portion and the width of the recess portion of 3 to 5 mm. Tanaka further discloses that the reference contour line (B1) of the sidewall (2) is drawn so that the areas of the large uneven peaks and valleys on the bottom surface of the annular uneven region (A) are the same ([0023]; see Fig. 1C). Thus, based on the given width of the bottom surfaces (A1-A5) that make up the projection portion and the recess portion and the position of the contour line (B1) that differentiates the projection portion from the recess portion, it is clear that Tanaka discloses a width of the projection portion and a width of the recess portion that encompass or at least overlap the claimed ranges of 3 to 5 mm. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, Tanaka satisfies all of the limitations in claims 14 and 15. 
Claims 8-9, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2008126699 with English Machine Translation) in view of Dobashi (EP 0554108). 
Regarding claims 8 and 16, Tanaka discloses all of the limitations as set forth above for claims 1 and 7, respectively. Tanaka further discloses that the tire comprises a carcass extending from the tread portion (4) through the sidewall portions (2) to the bead portions (1); and sidewall rubbers disposed outward of the carcass region (see Figs. 1 and 5; [0004]). Tanaka fails to disclose, however, that a thickness of the sidewall rubber in each buttress region is not greater than 2.5 mm. 
Dobashi teaches a similar tire (title) in which the thickness (t) of the sidewall portion (8), which includes the buttress region, is within a range of 1.0-2.5 mm (abstract; see Fig. 1), suggesting the claimed range of not greater than 2.5 mm. Dobashi further teaches that this thickness of the sidewall portion (8) helps to balance the weight of the sidewall portion (8) while giving satisfactory cut resistance to the sidewall portion (8) (pg. 4, lines 31-34). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewall rubber disclosed by Tanaka to have the thickness, including a thickness of the buttress region, as taught by Dobashi because they would have had a reasonable expectation that this would lead to a balance of the weight of the sidewall portion and the cut resistance of the sidewall portion. 
Regarding claim 9, modified Tanaka discloses all of the limitations as set forth above for claim 8. As set forth above for claim 8, modified Tanaka discloses that the thickness of the sidewall rubber in each buttress region is in a range of 1.0 to 2.5 mm (Dobashi: pg. 4, lines 31-34), overlapping the claimed range of not less than 1.5 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, modified Tanaka satisfies all of the limitations in claim 9. 
Regarding claims 18 and 19, modified Tanaka discloses all of the limitations as set forth above for claim 16. Modified Tanaka further discloses that the width (Tanaka: W3; see Fig. 1B) of each bottom surface (Tanaka: A1-A5) in the tire radial direction is 3 to 15 mm (Tanaka: [0024]), encompassing the claimed width of the projection portion and the width of the recess portion of 3 to 5 mm. Modified Tanaka further discloses that the reference contour line (Tanaka: B1) of the sidewall (Tanaka: 2) is drawn so that the areas of the large uneven peaks and valleys on the bottom surface of the annular uneven region (Tanaka: A) are the same (Tanaka: [0023]; see Fig. 1C). Thus, based on the given width of the bottom surfaces (Tanaka: A1-A5) that make up the projection portion and the recess portion and the position of the contour line (Tanaka: B1) that differentiates the projection portion from the recess portion, it is clear that modified Tanaka discloses a width of the projection portion and a width of the recess portion that encompass or at least overlap the claimed ranges of 3 to 5 mm. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, modified Tanaka satisfies all of the limitations in claims 18 and 19.
Regarding claim 20, modified Tanaka discloses all of the limitations as set forth above for claim 16. Modified Tanaka fails to disclose, however, that a distance of the projection portion in the tire radial direction from the equatorial point of the tire is 20 to 26% of a tire cross-sectional height. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between a distance of the projection portion in the tire radial direction from the equatorial point of the tire and a tire cross-sectional height. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 5 of Tanaka, one of ordinary skill in the art would have found that a distance of the projection portion in the tire radial direction from the equatorial point of the tire is about 25% of a tire cross-sectional height, thus suggesting the claimed range of 20 to 26%. 
Therefore, while modified Tanaka does not explicitly state a value for the relationship between a distance of the projection portion in the tire radial direction from the equatorial point of the tire and a tire cross-sectional height, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, Tanaka satisfies all of the limitations in claim 20. 
Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2008126699 with English Machine Translation) in view of Dobashi (EP 0554108) as applied to claims 8 and 16 above, and further in view of Hamamoto (JP 2007296992 with English Machine Translation).
Regarding claims 10 and 17, modified Tanaka discloses all of the limitations as set forth above for claims 8 and 16, respectively. Modified Tanaka fails to disclose, however, that the thickness of the sidewall rubber in each buttress region is not greater than 40% of a thickness of the sidewall rubber at the maximum width position. 
Hamamoto teaches a similar tire (title) in which a rim protective bar (3) is provided on each tire sidewall (2) at the maximum width position of the tire (see Fig. 1; [0010]). Furthermore, one of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the thickness of the sidewall rubber in each buttress region and the thickness of the sidewall rubber at the maximum width position, particularly because the maximum width position includes the rim protective bar (3). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Hamamoto, one of ordinary skill in the art would have found that the thickness of the sidewall rubber in each buttress region is about 25% of the thickness of the sidewall rubber at the maximum width position, thus suggesting the claimed range of not greater than 40%. Hamamoto further teaches that the presence of this rim protective bar (3) on each of the tire sidewalls (2) can prevent damage to the sidewalls (2) when encountering an obstacle during travel, especially if the tire is mounted on an asymmetric flange wheel ([0004]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewall at the maximum width portion as disclosed by modified Tanaka to include the rim protective portion taught by Hamamoto as well as the relative thickness of the sidewall rubber in each buttress region to the thickness of the sidewall rubber at the maximum width position because they would have had a reasonable expectation that doing so would prevent damage to the tire sidewalls. 
Regarding claim 11, modified Tanaka discloses all of the limitations as set forth above for claim 10. As set forth above for claim 10, modified Tanaka discloses that the thickness of the sidewall rubber in each buttress region is about 25% of the thickness of the sidewall rubber at the maximum width position due to the presence of the rim protective portion (Hamamoto: 3) (Hamamoto: see Fig. 1), suggesting the claimed range of not greater than 25%. Thus, modified Tanaka satisfies all of the limitations in claim 11. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2008126699 with English Machine Translation) in view of Kagaya (US 2021/0031570).
Regarding claim 13, Tanaka discloses all of the limitations as set forth above for claim 1. Tanaka fails to disclose, however, that a turned-up height of a turned-up portion from a bead base line is 17 to 115 mm. 
Kagaya teaches a similar tire (title) wherein a turned-up height (TUH) of a turned-up portion from a bead base line is in a range of from 10% to 40% of the tire cross0section height (SH) ([0031]). Kagaya further teaches that this configuration can help to reduce rolling resistance by reducing a vertical spring constant of the tire ([0031]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by Tanaka to have the turned-up height of a turned-up portion from a bead base line as taught by Kagaya because they would have had a reasonable expectation that this would reduce the rolling resistance of the tire. 
Tanaka additionally discloses that the size of the tire is 195/65R15 ([0039]), meaning that the section height of the tire is 127 mm (195*0.65). Therefore, modified Tanaka has a turned-up height of a turned-up portion from a bead base line of 12.7 mm (127*0.10) to 50.8 mm (127*0.40), overlapping the claimed range of 17 to 115 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, modified Tanaka satisfies all of the limitations in claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749